Citation Nr: 0621639	
Decision Date: 07/21/06    Archive Date: 08/02/06

DOCKET NO.  00-20 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an initial compensable rating for 
bilateral hearing loss.

2.  Entitlement to an initial rating higher than 10 percent 
for service-connected bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1963 to 
September 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 1999 and November 2001 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Portland, Oregon.  The October 1999 rating 
decision granted service connection for bilateral hearing 
loss and assigned an initial noncompensable rating.  The 
November 2001 rating decision granted service connection for 
tinnitus, assigning an initial disability rating of 10 
percent and an effective date of December 17, 1999.  A 
November 2003 decision review officer decision granted an 
effective date of February 20, 1997 for service connection 
for tinnitus. 

In September 2005, the Board remanded the claim for 
entitlement to an initial compensable rating for bilateral 
hearing loss for additional development and due process 
concerns and deferred the claim for entitlement to an initial 
rating higher than 10 percent for service-connected bilateral 
tinnitus according to Smith v. Nicholoson, 19 Vet. App. 63 
(2005).  These matters have been returned for further 
appellate review.


FINDINGS OF FACT

1.  The veteran's service-connected bilateral hearing loss is 
currently manifested by an average pure tone threshold in the 
right ear of 61 decibels and 64 decibels in the left ear, 
with speech recognition ability of 92 percent in the right 
ear and 88 percent in the left ear.

2.  The service-connected bilateral tinnitus is assigned a 10 
percent rating, the maximum rating authorized under 
Diagnostic Code 6260.  



CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for 
service-connected bilateral hearing loss are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100 (2005).

2.  There is no legal basis for the assignment of a schedular 
rating higher than 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, Diagnostic 
Code 6260 (2005); Smith v. Nicholson, 19 Vet.App. 63 (2005) 
rev'd, No. 05 -7168 (Fed. Cir. June 19, 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1) (2005); see 38 U.S.C.A. § 5103A(g) (West 
2002).  

VA has satisfied its duty to notify by means of a letter from 
the RO to the veteran in October 2001.  The veteran was told 
of the requirements to successfully establish an increased 
rating for hearing loss and tinnitus, advised of his and VA's 
respective duties, and asked to submit information and/or 
evidence pertaining to the claim to the RO.  The content of 
this letter complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The veteran was not provided adequate VCAA notice prior to 
the initial RO adjudication of his claim for entitlement to 
an initial compensable disability rating for bilateral 
hearing loss.  Any defect with respect to the timing of the 
notice was nonprejudicial.  There is no indication that the 
outcome of the case has been affected, as the evidence 
received following the October 2001 notice letter was 
subsequently considered by the RO in the November 2001, 
November 2003, September 2005, and January 2006 supplemental 
statements of the case.  Accordingly, there is no indication 
that the outcome of the case would have been different had 
the veteran received pre-adjudicatory notice.  The veteran 
has been provided a meaningful opportunity to participate 
effectively in the processing of his claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), rev'd on other 
grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  All identified, pertinent evidence, including the 
veteran's service medical records and post-service treatment 
records, has been obtained and associated with the claims 
file.  There is no indication of any relevant records that 
the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2005).  The veteran underwent VA 
examinations in June 2000, October 2001, and October 2005.  
The duty to notify and assist having been met by the RO to 
the extent possible, the Board turns to the analysis of the 
veteran's claim on the merits.

II.  Increased rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  

A.  Hearing Loss

In Fenderson v. West, 12 Vet. App 119 (1999), the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  

Evaluations of defective hearing range from noncompensable to 
100 percent for service-connected bilateral hearing loss.  
These evaluations are based on organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination testing together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  To evaluate the degree of disability from defective 
hearing, the revised rating schedule establishes eleven 
auditory acuity levels from Level I for essentially normal 
acuity through XI for profound deafness.  38 C.F.R. § 4.85, 
Diagnostic Code 6100.

The regulations provide that in cases of exceptional hearing 
loss, i.e. when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  See 38 
C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) 
provide that when the puretone threshold is 30 decibels or 
less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results is the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  However, 
based upon the audiological evaluations, neither 38 C.F.R. § 
4.86(a) nor (b) is applicable in this appeal.

The Court has noted that the assignment of disability ratings 
for hearing impairment are arrived at by a mechanical 
application of the numeric designations assigned after 
audiological evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

The results of the audiometric testing on VA examinations in 
April 1997, June 2000, October 2001, and October 2005 do not 
demonstrate that the veteran's overall hearing loss was 
severe enough to warrant a compensable disability rating 
under the rating schedule.  In the April 1997 examination, 
the reported 41 decibel average pure tone threshold loss in 
the right ear and the 96 percent correct speech 
discrimination score in the right ear, when entered into 
Table VI of § 4.85, resulted in a hearing impairment with a 
numeric designation of I in the right ear.  The reported 41 
decibel average pure tone threshold loss in the left ear and 
the 98 percent correct speech discrimination score in the 
left ear, when entered into Table VI of § 4.85, resulted in a 
hearing impairment with a numeric designation of I in the 
left ear.  When applied to Table VII of § 4.85, the numeric 
designations of I in the right ear and I in the left ear 
translate to a 0 percent evaluation for the veteran's 
service-connected hearing loss disability.  38 C.F.R. § 4.85, 
Diagnostic Code 6100.

In the June 2000 examination, the reported 46 decibel average 
pure tone threshold loss in the right ear and the 96 percent 
correct speech discrimination score in the right ear, when 
entered into Table VI of § 4.85, resulted in a hearing 
impairment with a numeric designation of I in the right ear.  
The reported 50 decibel average pure tone threshold loss in 
the left ear and the 94 percent correct speech discrimination 
score in the left ear, when entered into Table VI of § 4.85, 
resulted in a hearing impairment with a numeric designation 
of I in the left ear.  When applied to Table VII of § 4.85, 
the numeric designations of I in the right ear and I in the 
left ear translate to a 0 percent evaluation for the 
veteran's service-connected hearing loss disability.  38 
C.F.R. § 4.85, Diagnostic Code 6100.

In the October 2001 examination, the reported 60 decibel 
average pure tone threshold loss in the right ear and the 94 
percent correct speech discrimination score in the right ear, 
when entered into Table VI of § 4.85, resulted in a hearing 
impairment with a numeric designation of II in the right ear.  
The reported 59 decibel average pure tone threshold loss in 
the left ear and the 82 percent correct speech discrimination 
score in the left ear, when entered into Table VI of § 4.85, 
resulted in a hearing impairment with a numeric designation 
of IV in the left ear.  When applied to Table VII of § 4.85, 
the numeric designations of II in the right ear and IV in the 
left ear translate to a 0 percent evaluation for the 
veteran's service-connected hearing loss disability.  38 
C.F.R. § 4.85, Diagnostic Code 6100.

Finally, in the October 2005 examination, the reported 61 
decibel average pure tone threshold loss in the right ear and 
the 92 percent correct speech discrimination score in the 
right ear, when entered into Table VI of § 4.85, resulted in 
a hearing impairment with a numeric designation of II in the 
right ear.  The reported 64 decibel average pure tone 
threshold loss in the left ear and the 88 percent correct 
speech discrimination score in the left ear, when entered 
into Table VI of § 4.85, resulted in a hearing impairment 
with a numeric designation of III in the left ear.  When 
applied to Table VII of § 4.85, the numeric designations of 
II in the right ear and III in the left ear translate to a 0 
percent evaluation for the veteran's service-connected 
hearing loss disability.  38 C.F.R. § 4.85, Diagnostic Code 
6100.

Also of record are audiometric evaluations from the Walla 
Walla Clinic dated  February 1993.  However, this report is 
in graph form and does not otherwise conform to VAs 
requirements for evaluating hearing impairment.  See 38 
C.F.R. § 4.85; Kelly v. Brown, 7 Vet. App. 471 (1995).

Thus, the audiometric test results do not support entitlement 
to an increased evaluation for bilateral hearing impairment.  
The Board has reviewed all the medical records in the claims 
file and found that there is no evidence related to hearing 
loss that supports a higher rating.

The veteran's contentions presented on appeal have been 
accorded due consideration; however, the Board concludes that 
the recent medical findings discussed above are more 
probative of the current level of disability. 

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

B.  Tinnitus

The veteran asserts that he should be assigned separate, 10 
percent ratings for tinnitus in each ear.  

In November 2001, the RO granted service connection for 
bilateral tinnitus and assigned a 10 percent disabling, 
effective from December 17, 1999, under Diagnostic Code 6260. 

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of DC 6260 required 
the assignment of a separate, 10 percent rating for tinnitus 
in each ear.  VA appealed this decision to the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) and stayed 
the adjudication of tinnitus rating cases affected by the 
Smith decision.  In Smith v. Nicholson, No. 05-7168, (Fed. 
Cir. June 19, 2006), the Federal Circuit concluded that the 
CAVC erred in not deferring to the VA's interpretation of its 
own regulations, 38 C.F.R. § 4.25(b) and Diagnostic Code 
6260, which limits a veteran to a single disability rating 
for tinnitus, regardless whether the tinnitus is unilateral 
or bilateral, and reversed the CAVC decision.  Subsequently, 
the stay of adjudication of tinnitus rating cases was lifted. 

The service-connected bilateral tinnitus has been assigned 
the maximum schedular rating available for tinnitus by 
regulation and by decision of the U.S. Court of Appeals for 
the Federal Circuit.  As there is no legal basis upon which 
to award a separate, 10 percent rating for tinnitus in each 
ear, the appeal fails.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).


ORDER

A schedular rating higher than 10 percent for bilateral 
tinnitus is denied.  

Entitlement to a compensable disability rating for service-
connected bilateral hearing loss is denied.



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


